FILED
                            NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RODOLFO VELASQUEZ,                               No. 11-72290

               Petitioner - Appellant,           Tax Ct. No. 2547-10

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Rodolfo Velasquez appeals pro se from the Tax Court’s decision

determining an income tax deficiency of $2,156 for tax year 2006. We have

jurisdiction under 26 U.S.C. § 7482. We review de novo the Tax Court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, therefore, denies Velasquez’s request for oral
argument. See Fed. R. App. P. 34(a)(2).
conclusions of law. Biehl v. Comm’r, 351 F.3d 982, 985 (9th Cir. 2003). We

affirm.

      The Tax Court correctly determined the deficiency because, contrary to

Velasquez’s contention, the deductions attributable to renting the home where

Velasquez also resided were properly limited to the gross income derived from that

rental activity. See 26 U.S.C. § 280A(c)(5); Bolton v. Comm’r, 694 F.2d 556, 558

(9th Cir. 1982) (“[Section 280A(c)(5)] provides first that deductions allowed for

expenses attributed to rental of the unit (i.e. deductions of any kind – maintenance,

taxes, interest) cannot exceed an amount equal to the amount of gross rental

income received from the property for that year[.]”)

      Velasquez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    11-72290